Citation Nr: 1624539	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran testified before the undersigned Veterans Law Judge in a May 2015 Travel Board hearing sitting at the Providence, Massachusetts, RO. A transcript of the hearing is associated with the claims file. 

In June 2015, the Board reopened the claim and remanded the matter for further development and adjudication. As will be discussed further below, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand directives. Therefore, the matter is now appropriately before the Board. See Stegall v. West, 11 Vet App 268 (1998). 

The Board notes that since the issuance of the last supplemental statement of the case (SSOC) in February 2016, an additional lay statement has been added by the Veteran's wife. Because the Form 9 addressing these issues was received after February 2, 2013, a waiver of review by the AOJ is not required. See § 501, Public Law No. 112-154, 126 Stat. 1165  (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Boards finds that a remand for initial RO consideration of the new evidence is not required, and the matter is properly before the Board.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's back disorder, to include degenerative arthritis of the spine, is related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder, to include degenerative arthritis of the spine, have been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for a back disorder. Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a). As such, 38 C.F.R. 
§ 3.303(b) applies to the back disorder on appeal. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a healthcare professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

 As to the first prong of Hickson, the Veteran has a current diagnosis of degenerative arthritis of the spine and sciatica, with a history of lumbar strain. See January 2016 VA examination.

As to the second prong of Hickson, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and injury in service. See Jandreau, 492 F.3d at 1377. The Veteran has consistently testified that he first injured his back when he slipped and fell on his back in California, before serving in Vietnam. See September 2008, June 2009, May 2015 transcripts; June 2004, October 2008, and November 2011 Correspondences. The Veteran also testified that his back pain was the result of his service in Vietnam, where he loaded 250 pound bombs by lifting them on aircrafts. Id. He noted that he lifted and loaded the bombs along with the help of his fellow service members for many hours a day. Id. Furthermore, at the hearings and in several statements, the Veteran asserted that he served off of the coast of North Vietnam for two and a half years, where in addition to lifting heavy bombs, he lifted heavy tires because he was assigned to the tire shop, which caused him severe back pain. Id.

The Veteran's military personnel records show a National Defense Service Medal, a Vietnam Service Medal (3) Stars, and a Republic of Vietnam Campaign with Device. The Veteran's DD-214 indicates that the Veteran served as an Aviation Structural Mechanic. The Veteran's service treatment records corroborate the Veteran's assertions as to his perceived back pains in service, with the records reporting recurrent lower back pain in November 1966. Therefore, given the Veteran's consistent statements and testimony, and resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran to be both a credible and competent historian of his experiences and associated injury in service, and finds that the second prong of Hickson is met. See id., 492 F.3d at 1377. 

Last, as to the third prong of Hickson, nexus between the current disability and in-service injury or event, the Board considers the service treatment records, the VA medical examination opinion, and the Veteran's lay testimony provided in the record. The Board recognizes that the January 2016 VA examiner opined that the Veteran's back condition is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness." However, the examiner also opined that he would be "resorting to mere speculation to link the [V]eteran's back sprain in service to his current diagnosis of DJD [(degenerative joint disease)] of spine and sciatica . . . ." The examiner pointed out that the Veteran "had several instances he reported recurrent back pain and in November of 1966 he did have treatment for low back pain." Furthermore, "[t]here is a note that [the] [V]eteran had symptoms of numbness and tingling down back for 40 years . . . ." Yet, the examiner emphasized that there is a lack of documentation of treatment for back pain for several years following the Veteran's discharge in December 1968.

In this case, the Veteran complained of back pain in service throughout 1966, but VA treatment record first notes a history of low back pain and states that the Veteran was scheduled for a "magnetic resonance imaging scan of his back on discharge" in November 1995. Therefore, the Board does acknowledge a gap in time between the Veteran's discharge in December 1966 and treatment in November 1995. However, in the appropriate circumstances, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Therefore, the Board considers the record in its entirety, to include the Veteran's assertions as to his continued symptomatology since service.

While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease, such as arthritis, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds that in this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). The Veteran has consistently asserted that he has experienced a pain in his back since service. See September 2008, June 2009, May 2015 transcripts; June 2004, October 2008, and November 2011 Correspondences The Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. In a June 2004 correspondence, the Veteran stated that his work lifting bombs and tires in service caused severe back pain, which he has had intermittently for the past 36 years. He also indicated that he sought medical attention many times since discharge for back pain. Additionally, private treatment record from Dr. D. S., M.D., dated January 2006, notes back pain and bilateral thigh and feet numbness for over 40 years. Private treatment record by Dr. A. S. K., M.D., dated March 2008, also notes chronic low back pain with left lower extremity radiculopathy and numbness; and private treatment record from Dr. M. S. K, M.D., dated November 2011, states that the Veteran has been having "long-term back problems." The Veteran asserts that since service he has taken prescription painkillers for his back, to include Oxycodone, and has worn a back brace. See July 2009 video hearing transcript. The record also includes a statement from his wife, G. M. B. W., who writes that she has seen her husband struggle with his back condition for the 17 years they have been married, with her husband now unable to perform menial tasks like tying his own shoes and mowing the lawn without being in pain. See February 2016 Buddy Statement.

Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current back disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 

Accordingly, the Board recognizes the Veteran's current back disorder and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for a back disorder. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


ORDER

Entitlement to service connection for a back disorder is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


